THIRD AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

This Third Amendment to Purchase and Sale Agreement (“Third Amendment”) is made
and entered into as of June 7, 2019, by and between IRESI MONTGOMERY MITYLENE,
L.L.C., a Delaware limited liability company (“Seller”), and B & M DEVELOPMENT
COMPANY, L.L.C., an Alabama limited liability company (“Buyer”).

 

RECITALS

 

A.                 Seller and Buyer are parties to that certain Purchase and
Sale Agreement bearing an Effective Date of December 21, 2018, and reinstated
and amended by that certain Reinstatement of and First Amendment to Purchase and
Sale Agreement, bearing an effective date of January 23, 2019 and that certain
Second Amendment to Purchase and Sale Agreement, bearing an effective date of
February 19, 2019 (collectively the “Agreement”), for the purchase and sale of
certain Property, as particularly defined in the Agreement. Capitalized terms
not otherwise defined herein shall have the same meaning ascribed to such terms
in the Agreement.

 

B.                 Seller and Buyer desire to modify the terms of the Agreement
pursuant to the terms and conditions set forth in this Third Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Seller and Buyer agree as
follows:

 

1.                  The Recitals set forth above are true and correct and are
adopted and incorporated herein by reference as if more fully set forth at
length.

 

2.                  The Loan Assumption Approval Date as set forth in Section
5.3.c. is hereby extended to June 24, 2019. In the event that Buyer does not
receive the Loan Assumption Approval by June 24, 2019 either party shall be
entitled to terminate this Agreement, in which event the Earnest Money shall be
returned by Escrow Agent to Buyer, and each of the parties hereto shall be
relieved of all further obligations hereunder, except for those obligations
which explicitly survive termination of this Agreement. In the event the Seller
terminates this Agreement in accordance with the terms of Section 5.3(c), in
addition to the return of the Earnest Money to Buyer by Escrow Agent, Seller
shall reimburse Buyer for all third party out of pocket expenses incurred by
Buyer in connection with its investigation of the Improvements and Property
and/or this Agreement up to $40,000.

 

3.                  The Closing Date as set forth in Section 5.1 shall be June
28, 2019.

 

4.                  Except as set forth herein, the Agreement shall remain in
full force and effect and unmodified, and the Agreement, as amended hereby, is
hereby ratified, confirmed and approved in all respects. In the event of a
conflict between the terms and conditions of the Agreement and this Third
Amendment, the terms and conditions of this Third Amendment shall prevail.

 

5.                  To facilitate execution, this Third Amendment may be
executed in as many counterparts as may be required. It shall not be necessary
that the signatures on behalf of all parties appear on each counterpart hereof.
A counterpart sent by electronic mail (including a PDF by e-mail) or facsimile
shall constitute the same as delivery of the original of such executed
counterpart. Any signature page of a counterpart may be detached from any
counterpart and attached to any other counterpart.

1 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Third Amendment as of
the date first written above.

 



 

SELLER:

IRESI MONTGOMERY MITYLENE, L.L.C.,

a Delaware limited liability company

 

                               By:

Inland Residential Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

          By:

Inland Residential Properties Trust, Inc.,

a Maryland corporation, its general partner

          By: /s/ Cathleen M. Hrtanek   Name: Cathleen M. Hrtanek   Its:
Secretary                    

BUYER:

B & M DEVELOPMENT COMPANY, L.L.C.,

an Alabama limited liability company

 

  By: /s/ John D. Blanchard   Name: John D. Blanchard   Its: Manager





 

 

2